
	
		I
		111th CONGRESS
		1st Session
		H. R. 3107
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2009
			Ms. Ros-Lehtinen (for
			 herself, Mr. Burton of Indiana,
			 Mr. McCaul, and
			 Mr. Poe of Texas) introduced the
			 following bill; which was referred to the Committee on Foreign
			 Affairs
		
		A BILL
		To prohibit the expenditure of United States taxpayer
		  dollars on nuclear assistance to state sponsors of terrorism, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Nuclear Assistance to State Sponsors of Terrorism Act
			 of 2009.
		2.FindingsCongress makes the following
			 findings:
			(1)The International
			 Atomic Energy Agency (IAEA) was established in 1957 with the objectives of
			 seeking to accelerate and enlarge the contribution of atomic energy to
			 peace, health and prosperity throughout the world and to ensure
			 . . . that assistance provided by it or at its request or under its supervision
			 or control is not used in such a way as to further any military
			 purpose..
			(2)The United States,
			 via assessed contributions, is the largest financial contributor to the regular
			 budget of the IAEA.
			(3)In 1959, the IAEA established what is now
			 called the Technical Cooperation Program, financed primarily through voluntary
			 contributions by member states to the Technical Cooperation Fund, to provide
			 nuclear technical cooperation (TC) for peaceful purposes to countries
			 worldwide.
			(4)The United States is the largest financial
			 contributor to the IAEA’s Technical Cooperation Fund.
			(5)A March 2009 report by the Government
			 Accountability Office (GAO) found that neither [the Department of State]
			 nor IAEA seeks to systematically limit TC assistance to countries the United
			 States has designated as state sponsors of terrorism—Cuba, Iran, Sudan, and
			 Syria—even though under U.S. law these countries are subject to
			 sanctions..
			(6)The GAO report
			 also found that Together, [Cuba, Iran, Sudan, and Syria] received more
			 than $55 million in TC assistance from 1997 through 2007.. These four
			 countries received over $4,400,000 in TC assistance in 2008.
			(7)The GAO report
			 also found that proliferation concerns about the [Technical Cooperation
			 Program] have persisted because of the assistance it has provided to certain
			 countries and because nuclear equipment, technology, and expertise can be
			 dual-use—capable of serving peaceful purposes . . . but also useful in
			 contributing to nuclear weapons development..
			(8)The GAO report
			 also found that [The State Department] reported in 2007 that three TC
			 projects in [Iran] were directly related to the Iranian nuclear power plant at
			 Bushehr..
			(9)The GAO report
			 also found that The proliferation concerns associated with the
			 [Technical Cooperation Program] are difficult for the United States to fully
			 identify, assess, and resolve . . . [because] there is no formal mechanism for
			 obtaining TC project information during the proposal development phase . . .
			 [l]imited [Department of] State documentation on how proliferation concerns of
			 TC proposals were resolved . . . [and s]hortcomings in U.S. policies and IAEA
			 procedures [including monitoring proliferation risks] related to TC program
			 fellowships..
			(10)The GAO report
			 noted that IAEA officials told us that the [Technical Cooperation
			 Program] does not attempt to exclude countries on the basis of their status as
			 U.S.-designated state sponsors of terrorism or other political
			 considerations and that, according to the Deputy Director General for
			 the Technical Cooperation Program, there are no good countries and there
			 are no bad countries with respect to provision of technical cooperation
			 by the IAEA.
			(11)The GAO report
			 also found that given the limited information available on TC projects
			 and the dual-use nature of some nuclear technologies and expertise, we do not
			 believe [the State Department] can assert with complete confidence that TC
			 assistance has not advanced [weapons of mass destruction] programs in
			 U.S.-designated state sponsors of terrorism.
			(12)The GAO report
			 also found that we do not share [the State Department’s confidence in
			 IAEA’s internal safeguards to prevent TC projects from contributing to weapons
			 development . . . ].
			(13)The Foreign
			 Assistance Act of 1961 (22 U.S.C. 2151 et seq.) prohibited any of the funds
			 authorized to be appropriated for International Organizations and
			 Programs from being made available for the United States proportionate
			 share for programs for Libya, Iran, Cuba, or the Palestine Liberation
			 Organization, inter alia.
			(14)The Foreign
			 Operations, Export Financing, and Related Programs Appropriations Act, 1998
			 (Public Law 105–118) prohibited any of the funds made available by such Act for
			 the IAEA from being made available for programs and projects of the IAEA in
			 Cuba.
			(15)The Foreign
			 Affairs Reform and Restructuring Act of 1998 (Public Law 105–277) required the
			 United States to withhold a proportionate share of funding to the IAEA for
			 projects in Cuba regarding the Juragua Nuclear Power Plant and the Pedro Pi
			 Nuclear Research Center.
			(16)The GAO report
			 asked Congress to consider directing [the State Department] to withhold
			 a share of future annual contributions to the [Technical Cooperation Fund] that
			 is proportionate to the amount of funding provided from the fund for
			 U.S.-designated state sponsors of terrorism and other countries of concern,
			 noting that such a withholding is a matter of fundamental principle and
			 intended to foster a more consistent U.S. policy toward such
			 nations..
			(17)The IAEA has
			 repeatedly reported that the Government of Iran continues its work on heavy
			 water-related projects and its enrichment of uranium, in violation of United
			 Nations Security Council Resolutions 1696 (2006), 1737 (2006), 1747 (2007),
			 1803 (2008), and 1835 (2008).
			(18)United Nations
			 Security Council Resolution 1737 (2006) decided that technical
			 cooperation provided to Iran by the IAEA or under its auspices shall only be
			 for food, agricultural, medical, safety or other humanitarian purposes [inter
			 alia] . . . but that no such technical cooperation shall be provided that
			 relates to . . . proliferation sensitive nuclear activities . . .
			 .
			(19)According to
			 multiple news reports, the IAEA Director General reported to the IAEA Board of
			 Governors in June of 2009 that the Government of Iran now has approximately
			 7,000 centrifuges for enriching uranium, is running almost 5,000 of them, and
			 has increased its stockpile of low-enriched uranium to over 1,300 kilograms,
			 considered sufficient for further enrichment into enough high-enriched uranium
			 for an atomic bomb.
			(20)The IAEA Director
			 General has repeatedly reported to the IAEA Board of Governors, including in
			 his report of February 19, 2009, that there remain a number of
			 outstanding issues which give rise to concerns . . . [regarding] the existence
			 of possible military dimensions to Iran’s nuclear programme.
			(21)The IAEA Director
			 General has repeatedly reported to the IAEA Board of Governors, including in
			 his report of February 19, 2009, that Iran has not implemented the
			 Additional Protocol, which is a prerequisite for [the IAEA] to provide credible
			 assurance about the absence of undeclared nuclear material and activities. Nor
			 has [Iran] agreed to [the IAEA’s] request that Iran provide, as a transparency
			 measure, access to additional locations related, inter alia, to the
			 manufacturing of centrifuges, research and development on uranium enrichment,
			 and uranium mining and milling, as also required by the Security
			 Council..
			(22)The IAEA Director
			 General has repeatedly reported to the IAEA Board of Governors, including in
			 his report of February 19, 2009, that as a result of the continued lack
			 of cooperation by Iran in connection with . . . issues which give rise to
			 concerns about possible military dimensions of Iran’s nuclear programme, [the
			 IAEA] has made no substantive progress on these issues..
			(23)Iran has refused
			 to comply with resolutions adopted by the IAEA Board of Governors on September
			 12, 2003, November 26, 2003, March 15, 2004, June 18, 2004, November 29, 2004,
			 August 11, 2005, September 24, 2005, February 4, 2006, and July 31, 2006,
			 regarding Iran’s many failures and breaches of its obligations to comply
			 with its NPT Safeguards Agreement and continues to block IAEA
			 inspections of its nuclear facilities, in violation of its NPT Safeguards
			 Agreement.
			(24)According to
			 multiple news reports, Iran recently denied access to its enrichment site at
			 Natanz to IAEA inspectors, and has also denied a request by the IAEA to place
			 one or more additional surveillance cameras at the enrichment site at
			 Natanz.
			(25)In April of 2008,
			 United States Government officials publicly revealed that Syria was building at
			 the Dair Alzour site, with North Korea’s assistance, a secret nuclear reactor
			 that was based on a North Korean model capable of producing plutonium for
			 nuclear weapons and that was weeks away from becoming operational before an
			 Israeli air strike reportedly destroyed the reactor in September 2007.
			(26)On April 28,
			 2008, General Michael Hayden, the former Director of the Central Intelligence
			 Agency, stated that the Syrian reactor at Dair Alzour could have produced
			 enough plutonium for 1 or 2 bombs within a year of becoming operational.
			(27)The IAEA Director
			 General reported to the IAEA Board of Governors, on November 19, 2008, that the
			 Syrian facility at Dair Alzour bore features that resembled those of an
			 undeclared nuclear reactor, adding that Syria has not yet provided the
			 requested documentation in support of its declarations concerning the nature or
			 function of the destroyed building, nor agreed to a visit to the three other
			 locations which the IAEA has requested to visit..
			(28)The IAEA Director
			 General publicly stated to the IAEA Board of Governors, on June 15, 2009, that
			 the limited information and access provided by Syria to date have not
			 enabled the Agency to determine the nature of the destroyed facility at
			 Dair Alzour site, that uranium particles have been found in samples taken from
			 a second site, the Miniature Neutron Source Reactor facility in Damascus, and
			 that the particles found at both sites are of a type not included in
			 Syria’s declared inventory of nuclear material..
			3.Prohibition on
			 the use of funds
			(a)In
			 generalNo funds from any United States assessed or voluntary
			 contribution to the IAEA may be used to support any assistance provided by the
			 IAEA through its Technical Cooperation program to any country, including North
			 Korea that—
				(1)is a state sponsor
			 of terrorism;
				(2)is in breach of or
			 noncompliance with its obligations regarding—
					(A)its safeguards
			 agreement with the IAEA;
					(B)the Additional
			 Protocol;
					(C)the Nuclear
			 Non-Proliferation Treaty;
					(D)any relevant
			 United Nations Security Council Resolution; or
					(E)the Charter of the
			 United Nations; or
					(3)is under
			 investigation for a breach of or noncompliance with the obligations specified
			 in paragraph (2).
				(b)Withholding of
			 voluntary contributionsNot later than 30 days after the date of
			 the enactment of this Act, the Secretary of State shall withhold from the
			 United States voluntary contribution to the IAEA an amount proportional to that
			 spent by the IAEA in the period from 2007 to 2008 on assistance through its
			 Technical Cooperation Program to countries described in subsection (a).
			(c)Withholding of
			 assessed contributionsIf, not later than 30 days of the date of
			 the enactment of this Act, the amount specified in subsection (b) has not been
			 withheld and the IAEA has not suspended all assistance provided through its
			 Technical Cooperation Program to the countries described in subsection (a), an
			 amount equal to that specified in subsection (b) shall be withheld from the
			 United States assessed contribution to the IAEA.
			4.WaiverThe provisions in subsections (b) and (c) of
			 section 3 may be waived if—
			(1)the IAEA has
			 suspended all assistance provided through its Technical Cooperation Program to
			 the countries described in section 3(a); or
			(2)the President
			 certifies that the countries described in section 3(a) no longer pose a threat
			 to the national security, interests, and allies of the United States.
			5.United States
			 actions at IAEAThe President
			 shall direct the United States Permanent Representative to the IAEA to use the
			 voice, vote, and influence of the United States at the IAEA to block the
			 allocation of funds for any assistance provided by the IAEA through its
			 Technical Cooperation Program to any country described in section 3(a).
		6.ReportNot later than six months after the date of
			 the enactment of this Act, the President shall transmit to the appropriate
			 congressional committees a report on the implementation of this Act.
		7.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means—
				(A)the Committee on
			 Foreign Affairs and the Committee on Appropriations of the House of
			 Representatives; and
				(B)the Committee on
			 Foreign Relations and the Committee on Appropriations of the Senate.
				(2)State sponsor of
			 terrorismThe term state sponsor of terrorism
			 means a country the government of which has been determined by the Secretary of
			 State, for purposes of section 6(j) of the Export Administration Act of 1979,
			 section 620A of the Foreign Assistance Act of 1961, section 40 of the Arms
			 Export Control Act, or other provision of law, is a government that has
			 repeatedly provided support for acts of international terrorism.
			
